DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated October 2, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (USPGPub 2004/0261208 A1) in view of Reile (USPGPub 2012/0304377 A1) and Aubourg et al. (USPGPub 2007/0136966 A1).

McKay disclose an accessory (Figures; Abstract) comprising: a base member having a front side and a back side (Figure 2, #18); and a hair grip device affixed to the front side of the base member (Figure 3, #38; Paragraph 0081), wherein the hair grip device comprises a plurality of adhesive sheets (Figures 1 and 2, #14), wherein each of the plurality of adhesive sheets has a first side coated with an adhesive (Figure 3, #38) and a second side coated with a release agent (Paragraph 0079), wherein the adhesive is capable of retaining a wet hair shaft that is depressed onto it (Figure 3, #38; Paragraph 0081, wherein adhesive may attach to many items including hair), wherein the plurality of adhesive sheets are placed together in a front-to-back fashion (Figures 1 and 2, #14), forming a stack having a top surface and a bottom surface (Figures 1 and 2), and wherein the top surface of the stack comprises the first side of the top-most adhesive sheet in the stack (Figures 1 – 3) as in claim 1. With regard to claim 3, each of the plurality of adhesive sheets has a tabbed portion for gripping the adhesive sheet (Figure 2, #24; Paragraph 0079).  For claim 5, at least one suction cup is affixed to the back side of the base member and configured to allow for temporary fixation of the accessory to a substrate (Paragraph 00107). However, McKay fails to disclose a shower accessory; wherein the back side is configured to attach to a shower wall, a pressure sensitive adhesive coated on a first side of a sheet, the pressure sensitive adhesive is selected from a group consisting of rubber, vinyl ether, acrylic, styrene block copolymer, silicone, and nitrile-based pressure sensitive adhesives, and at least one suction cup allowing for temporary fixation of the accessory to a shower wall.

Reile teaches a shower accessory (Figures; Abstract; Paragraph 0003) comprising: a base member having a front side and a back side (Figure 1, #20) wherein the back side is configured to attach to a shower wall (Paragraph 0019) , and at least one suction cup allowing for temporary fixation of the accessory to a shower wall (Paragraph 0023) for the purpose of collecting debris during a shower (Paragraph 0002).

	Aubourg et al. teach an accessory (Figures; Abstract) comprising: a base member having a front side and a back side (Figure 1, #200); and a comprising a plurality of adhesive sheets (Figure 2, #306; Paragraphs 0015, 0016 and 0018), wherein each of the plurality of adhesive sheets has a first side coated with a pressure sensitive adhesive selected from a group consisting of rubber, vinyl ether, acrylic, styrene block copolymer, silicone, and nitrile-based pressure sensitive adhesives (Paragraphs 0022 and 0023) for the purpose having an adhesive material that is strong enough to hold onto an adherend (Paragraph 0022).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a shower accessory attached to a shower wall with a suction cup having an adhesive sheet coated with a specific adhesive in McKay in order to collect debris during a shower as taught by Reile and to have an adhesive material that is strong enough to hold onto an adherend as taught by Aubourg et al.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1 - 4 under McKay (‘442), Aubourg et al. and Laville have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McKay (USPGPub 2004/0261208 A1) in view of Reile (USPGPub 2012/0304377 A1) and Aubourg et al. (USPGPub 2007/0136966 A1).

With regard to Applicant’s argument that the prior art fails to teach a "shower accessory" having a "base member having a...backside...configured to attach to a shower wall.", please see the newly presented rejection.  However, the prior art disclose embodiments directed towards adhesive products that are directed towards picking debris through the use of adhesive material. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 1, 2022